

115 S629 IS: Preventing Antibiotic Resistance Act of 2017
U.S. Senate
2017-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 629IN THE SENATE OF THE UNITED STATESMarch 14, 2017Mrs. Feinstein (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to ensure the safety and effectiveness of
			 medically important antimicrobials approved for use in the prevention,
			 control, and treatment of animal diseases, in order to minimize the
			 development of
			 antibiotic-resistant bacteria.
	
 1.Short titleThis Act may be cited as the Preventing Antibiotic Resistance Act of 2017.
 2.PurposeThe purpose of this Act is to ensure the safety and effectiveness of medically important antimicrobials approved for use in the prevention, control, and treatment of animal diseases, in order to minimize the development of antibiotic-resistant bacteria.
		3.Evidence of safety
			 of medically important veterinary antimicrobials
			(a)Applications
 pending or submitted after enactmentSection 512(d)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b(d)(1)) is amended—
 (1)in the first sentence—
 (A)in subparagraph (H), by striking or at the end;
 (B)in subparagraph (I), by inserting or at the end; and
 (C)by inserting after subparagraph (I) the following:
						
 (J)with respect to a medically important antimicrobial (as defined in subsection (r)), the applicant has failed to demonstrate that a new animal drug application for an antimicrobial labeled for disease prevention or control meets the criteria in subsection (r)(2)(A);;
				and
 (2)in the second sentence, by striking (A) through (I) and inserting (A) through (J).
				(b)Ensuring judicious use in animals of medically important
 antimicrobialsSection 512 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b) is amended by adding at the end the following:
				
					(r)Ensuring judicious use in animals of medically important
				antimicrobials
 (1)ApplicabilityThis subsection applies to medically important antimicrobials approved for use in a food-producing animal—
 (A)(i)for which there is in effect an approval of an application or an exemption under subsection (b), (i), or (j) of section 505; or
 (ii)that is otherwise marketed for human use;
 (B)for which the Guidance for Industry entitled, New Animal Drugs and New Animal Drug Combination Products, Administered in or on Medicated Feed or Drinking Water of Food-Producing Animals: Recommendations for Drug Sponsors for Voluntarily Aligning Product Use Conditions with GFI #209, published in December 2013 applies; and
 (C)for which the Food and Drug Administration has approved a label— (i)for disease control or prevention at the same or similar dosage level as applicable for the approved production use described in subparagraph (B);
 (ii)that does not specify an explicitly defined duration of therapy; or (iii)specifying a dosage that is not expected to treat a specific bacterial pathogen.
								(2)Review of disease prevention and control approvals
 (A)In generalNot later than January 1, 2019, the Secretary shall initiate a process of reviewing medically important antimicrobials described in paragraph (1), in accordance with subparagraph (B).
							(B)Review of approval
 (i)In generalIf, not later than January 1, 2020, a sponsor of an antimicrobial drug described in paragraph (1) submits to the Secretary sufficient evidence to demonstrating that, with respect to such drug—
 (I)there is evidence of effectiveness in controlling or preventing bacterial disease; (II)an approved use is consistent with accepted veterinary practice;
 (III)an approved use targets a specific bacterial pathogen; (IV)an approved use is appropriately targeted to animals at risk of developing a specific bacterial disease;
 (V)an approved use has an explicitly defined duration of therapy; and (VI)there is not a reasonable probability of risk to the public health due to the development of antimicrobial resistance,
									the
			 Secretary, not later than December 31, 2020, shall issue a revised label
			 approval for such antimicrobial drug,
 as necessary.(ii)Insufficient evidenceIf the sponsor of an antimicrobial drug described in paragraph (1) does not submit sufficient evidence as described in clause (i) by December 31, 2020, the Secretary shall withdraw approval of any indication claims described in paragraph (1)(B) for which the sponsor does not submit evidence or for which the Secretary determines the evidence submitted is insufficient and, as necessary, issue a revised label approval.
 (C)Withdrawal of claimsOn or before January 1, 2020, the sponsor of a drug described in paragraph (1) may request the approval of the Secretary to remove any label claim described in paragraph (1)(B), and the Secretary shall approve any such request and, as necessary, issue a revised label. The sponsor shall not be required to submit the evidence required under subparagraph (B)(i) with respect to any claim so withdrawn.
 (3)ExemptionsIn the case of a drug that is a medically important antimicrobial for which the Secretary grants an exemption under section 505(i), the withdrawal of indication claims in a food-producing animal in accordance with paragraph (2)(B) shall be effective on the date that is 2 years after the date on which the Secretary grants the exemption, unless, not later than 2 years after the date on which the Secretary grants the exemption, the Secretary provides a written determination of intent to extend the exemption.
						(4)Definition
 (A)In generalIn this subsection, the term medically important antimicrobial means a drug that—
 (i)is intended for use in food-producing animals; and
 (ii)is composed wholly or partly of—
 (I)any kind of penicillin, tetracycline, macrolide, lincosamide, streptogramin, aminoglycoside, sulfonamide, cephalosporin, or fluoroquinolone, or any drug included in the list pursuant to updates under subparagraph (B); or
 (II)a drug from an antimicrobial class that is listed as highly important, critically important, or important in Appendix A of the Guidance for Industry entitled, Evaluating the Safety of Antimicrobial New Animal Drugs with Regard to Their Microbiological Effects on Bacteria of Human Health Concern (or any successor guidance).
 (B)Review and updatesThe Secretary shall conduct periodic reviews of the drugs included in the list described in subparagraph (A)(ii)(I), and add to or remove from such list any drugs that the Secretary determines appropriate. A review shall be undertaken at the Secretary’s discretion, but not less than once every five years..
			4.Veterinary oversight of use of medically important
			 antimicrobials
			(a)In
 generalA valid veterinarian-client-patient relationship should exist to ensure that medically important antimicrobials are used in food-producing animals in a manner that is consistent with professionally accepted best practices.
			(b)Veterinarian-Client-Patient
 relationshipIn this section, the term veterinarian-client-patient relationship means a relationship in which all of the following criteria are met:
 (1)The veterinarian has assumed the responsibility for making medical judgments regarding the health of the patient and the client has agreed to follow the veterinarian's instructions.
 (2)The veterinarian has sufficient knowledge of the patient to initiate at least a general or preliminary diagnosis of the medical condition of the patient. This means that the veterinarian is personally acquainted with the keeping and care of the patient by virtue of—
 (A)a timely examination of the patient by the veterinarian; or
 (B)medically appropriate and timely visits by the veterinarian to the premises where the animal or animals are kept.
 (3)The veterinarian is readily available for follow-up evaluation or has arranged for veterinary emergency coverage and continuing care and treatment.
 (4)The veterinarian provides oversight of treatment, compliance, and outcome.
 (5)Patient records are maintained.